            Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 1 of 38



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


IN RE MERRILL, BOFA, AND MORGAN                     Master Docket No. 19-cv-6002 (LJL)
STANLEY SPOOFING LITIGATION

                                                    CLASS ACTION
THIS DOCUMENT RELATES TO:

ALL ACTIONS


            FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT

       Plaintiffs Gamma Traders – I LLC, Vega Traders, LLC, Robert Charles Class A, L.P.,

Robert L. Teel, Michael Patterson, Yuri Alishaev, Abraham Jeremias, and Morris Jeremias

(collectively, “Plaintiffs”) complain upon knowledge, as to themselves and their own actions, and

upon information and belief, as to all other matters, against Defendants Merrill Lynch

Commodities, Inc., Bank of America Corporation, Morgan Stanley & Co. LLC, Edward Bases,

John Pacilio, and John Doe Nos. 1-18 (collectively, “Defendants”), as follows:

                               SUMMARY OF ALLEGATIONS

       1.       This action arises from Defendants’ unlawful and intentional manipulation of

COMEX Gold Futures, COMEX Silver Futures, NYMEX Platinum Futures, and NYMEX

Palladium Futures contracts, and options on those futures contracts (collectively, “precious metals

futures contracts”) traded on the New York Mercantile Exchange (“NYMEX”) and the

Commodity Exchange, Inc. (“COMEX”) from approximately January 1, 2007 through December

31, 2014 (the “Class Period”) in violation of the Commodity Exchange Act, 7 U.S.C. §§1, et seq.

(the “CEA”), and the common law.

       2.       Defendants are a group of futures traders and the trading firms that employ them.

Defendants manipulated the prices of precious metals futures contracts using a classic
             Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 2 of 38



manipulative device called “spoofing,” whereby Defendants placed orders for precious metals

futures contracts that they never intended to execute – and, in fact, canceled before execution – in

order to send false and illegitimate supply and demand signals to the market. In this manner,

Defendants manipulated the prices of precious metals futures contracts throughout the Class Period

to financially benefit their trading positions at the expense of other investors, like Plaintiffs and

the Class (defined below).

        3.       The unlawful conduct and manipulation described herein has been the subject of

both criminal and regulatory investigations.            On July 17, 2018, Defendants Edward Bases

(“Bases”) and John Pacilio (“Pacilio”), who were employed by Defendant Merrill Lynch

Commodities, Inc. (“MLCI”), were indicted on commodities fraud, spoofing, and conspiracy

charges in the U.S. District Court for the Northern District of Illinois relating to the same conduct

described in this Complaint.1

        4.       In addition, on June 25, 2019, Defendant MLCI entered into a non-prosecution

agreement (“NPA”) with the U.S. Department of Justice (“DOJ”)2 and a settlement with the U.S.

Commodity Futures Trading Commission (“CFTC”),3 agreeing to pay a combined $25 million in

criminal fines, restitution, and forfeiture of trading profits. In the Statement of Facts incorporated

into the NPA, Defendant MLCI admitted that its traders spoofed the markets for precious metals

futures contracts thousands of times throughout the Class Period.4




1
        Indictment, U.S. v. Bases, No. 1:18-cr-00048, ECF No. 66 (N.D. Ill. July 17, 2018) (hereinafter, the
“Indictment”).
2
          Non-Prosecution Agreement, U.S. DEP’T OF JUST. (June 25, 2019), https://www.justice.gov/opa/press-
release/file/1177296/download (hereinafter, the “MLCI NPA”).
3
         In the Matter of: Merrill Lynch Commodities, Inc., CFTC Docket No. 19-07, Order Instituting Proceedings
Pursuant to Section 6(c) and (d) of the Commodity Exchange Act, Making Findings, and Imposing Remedial Sanctions
(CFTC June 25, 2019), https://www.cftc.gov/media/2141/enfmerrilllynchorder062519/download.
4
        MLCI NPA, Attachment A ¶36.


                                                       2
            Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 3 of 38



       5.       The DOJ and CFTC identified, by way of example, some of the days on which

Defendants manipulated precious metals futures contracts prices.          Plaintiffs transacted in

thousands of precious metals futures contracts throughout the Class Period, including on the

specific days identified as examples of Defendants’ spoofing, and suffered a loss on their

transactions as a result of Defendants’ manipulative conduct.

       6.       Given the concealed and secretive nature of Defendants’ manipulation, more

evidence supporting the allegations in this Complaint will be uncovered after a reasonable

opportunity for discovery.

                                 JURISDICTION AND VENUE

       7.       This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §1331 and §22 of the CEA, 7 U.S.C. §25. This Court also has jurisdiction over the state

law claims under 28 U.S.C. §1367 because those claims are so related to the federal claim that

they form part of the same case or controversy and under 28 U.S.C. §1332 because the amount in

controversy for the Class exceeds $5,000,000 and there are members of the Class who are citizens

of a different state than Defendants.

       8.       Venue is proper in the Southern District of New York, pursuant to 28 U.S.C.

§§1391(b)-(d) and §22 of the CEA, 7 U.S.C. §25(c). One or more of the Defendants resided,

transacted business, were found, or had agents in the Southern District of New York. Further, a

significant part of the events giving rise to the claims occurred in the Southern District of New

York. For example, Defendants Bases and Pacilio worked in Defendant MLCI’s New York office

and entered spoofing orders from New York.

       9.       Defendants, directly and indirectly, made use of the means and instrumentalities of

interstate commerce, or the instrumentalities of transportation or communication in interstate




                                                 3
         Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 4 of 38



commerce, or of the mails in connection with the unlawful acts and practices and course of

business alleged herein.

                                             PARTIES

       A.      Plaintiffs

       10.     Plaintiff Gamma Traders – I LLC (“Gamma”) is a New York limited liability

company. Plaintiff Gamma transacted in thousands of COMEX Gold Futures, COMEX Silver

Futures, NYMEX Platinum Futures, and NYMEX Palladium Futures, and options on those futures

contracts throughout the Class Period and traded at artificial prices proximately caused by

Defendants’ unlawful manipulation, including on dates that the DOJ and CFTC identified as days

that Defendants spoofed. Defendants spoofed the market for precious metals futures contracts

thousands of times throughout the Class Period, including on days that Plaintiff Gamma traded,

which deprived Plaintiff Gamma of the ability to transact in a lawful market that was free of

manipulation and caused Plaintiff Gamma to pay more to purchase, or receive less to sell, precious

metals futures contracts. These artificial prices caused Plaintiff Gamma to earn less profits or

suffer greater losses in its trading of precious metals futures contracts during the Class Period.

       11.     Plaintiff Vega Traders, LLC (“Vega”) is a Delaware limited liability company.

Plaintiff Vega transacted in thousands of COMEX Gold Futures and COMEX Silver Futures, and

options on those futures contracts throughout the Class Period and traded at artificial prices

proximately caused by Defendants’ unlawful manipulation, including on dates that the DOJ and

CFTC identified as days that Defendants spoofed. Defendants spoofed the market for precious

metals futures contracts thousands of times throughout the Class Period, including on days that

Plaintiff Vega traded, which deprived Plaintiff Vega of the ability to transact in a lawful market

that was free of manipulation and caused Plaintiff Vega to pay more to purchase, or receive less

to sell, precious metals futures contracts. These artificial prices caused Plaintiff Vega to earn less


                                                  4
           Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 5 of 38



profits or suffer greater losses in its trading of precious metals futures contracts during the Class

Period.

          12.   Plaintiff Robert Charles Class A, L.P. (“RCA”) is a California limited partnership,

which, at all relevant times, maintained its principal place of business in San Diego, California.

Plaintiff RCA transacted in COMEX Gold Futures and COMEX Silver Futures, and options on

those futures contracts throughout the Class Period at artificial prices proximately caused by

Defendants’ unlawful manipulation. Defendants spoofed the market for precious metals futures

contracts thousands of times throughout the Class Period, which deprived Plaintiff RCA of the

ability to transact in a lawful market that was free of manipulation and caused Plaintiff RCA to

pay more to purchase, or receive less to sell, precious metals futures contracts. These artificial

prices caused Plaintiff RCA to earn less profits or suffer greater losses in its trading of precious

metals futures contracts during the Class Period.

          13.   Plaintiff Robert L. Teel (“Teel”) is a resident of Washington and was a resident of

California throughout the Class Period. Plaintiff Teel transacted in COMEX Gold Futures and

COMEX Silver Futures, and options on those futures contracts throughout the Class Period and

traded at artificial prices proximately caused by Defendants’ unlawful manipulation, including on

dates that the DOJ and CFTC identified as days that Defendants spoofed. Defendants spoofed the

market for precious metals futures contracts thousands of times throughout the Class Period, which

deprived Plaintiff Teel of the ability to transact in a lawful market that was free of manipulation

and caused Plaintiff Teel to pay more to purchase, or receive less to sell, precious metals futures

contracts. These artificial prices caused Plaintiff Teel to earn less profits or suffer greater losses

in its trading of precious metals futures contracts during the Class Period.




                                                  5
          Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 6 of 38



        14.     Plaintiff Michael Patterson (“Patterson”) is a resident of Georgia.              Plaintiff

Patterson transacted in COMEX Gold Futures and COMEX Silver Futures, and options on those

futures contracts throughout the Class Period and traded at artificial prices proximately caused by

Defendants’ unlawful manipulation, including on dates that the DOJ and CFTC identified as days

that Defendants spoofed. Defendants spoofed the market for precious metals futures contracts

thousands of times throughout the Class Period, which deprived Plaintiff Patterson of the ability

to transact in a lawful market that was free of manipulation and caused Plaintiff Patterson to pay

more to purchase, or receive less to sell, precious metals futures contracts. These artificial prices

caused Plaintiff Patterson to earn less profits or suffer greater losses in its trading of precious

metals futures contracts during the Class Period.

        15.     Plaintiff Yuri Alishaev (“Alishaev”) is a resident of New York. Plaintiff Alishaev

transacted in COMEX Gold Futures, COMEX Silver Futures, NYMEX Platinum Futures, and

NYMEX Palladium Futures, and options on those futures contracts throughout the Class Period

and traded at artificial prices proximately caused by Defendants’ unlawful manipulation, including

on dates that the DOJ and CFTC identified as days that Defendants spoofed. Defendants spoofed

the market for precious metals futures contracts thousands of times throughout the Class Period,

including on days that Plaintiff Alishaev traded, which deprived Plaintiff Alishaev of the ability to

transact in a lawful market that was free of manipulation and caused Plaintiff Alishaev to pay more

to purchase, or receive less to sell, precious metals futures contracts. These artificial prices caused

Plaintiff Alishaev to earn less profits or suffer greater losses in its trading of precious metals futures

contracts during the Class Period.

        16.     Plaintiff Abraham Jeremias is a resident of New York. Plaintiff Abraham Jeremias

transacted in COMEX Gold Futures, COMEX Silver Futures, NYMEX Platinum Futures, and




                                                    6
         Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 7 of 38



NYMEX Palladium Futures, and options on those futures contracts throughout the Class Period

and traded at artificial prices proximately caused by Defendants’ unlawful manipulation, including

on dates that the DOJ and CFTC identified as days that Defendants spoofed. Defendants spoofed

the market for precious metals futures contracts thousands of times throughout the Class Period,

including on days that Plaintiff Abraham Jeremias traded, which deprived Plaintiff Abraham

Jeremias of the ability to transact in a lawful market that was free of manipulation and caused

Plaintiff Abraham Jeremias to pay more to purchase, or receive less to sell, precious metals futures

contracts. These artificial prices caused Plaintiff Abraham Jeremias to earn less profits or suffer

greater losses in its trading of precious metals futures contracts during the Class Period.

       17.      Plaintiff Morris Jeremias is a resident of New York. Plaintiff Morris Jeremias

transacted in hundreds of COMEX Gold Futures, COMEX Silver Futures, NYMEX Platinum

Futures, and NYMEX Palladium Futures, and options on those futures contracts throughout the

Class Period and traded at artificial prices proximately caused by Defendants’ unlawful

manipulation, including on dates that the DOJ and CFTC identified as days that Defendants

spoofed. Defendants spoofed the market for precious metals futures contracts thousands of times

throughout the Class Period, including on days that Plaintiff Morris Jeremias traded, which

deprived Plaintiff Morris Jeremias of the ability to transact in a lawful market that was free of

manipulation and caused Plaintiff Morris Jeremias to pay more to purchase, or receive less to sell,

precious metals futures contracts. These artificial prices caused Plaintiff Morris Jeremias to earn

less profits or suffer greater losses in its trading of precious metals futures contracts during the

Class Period.

       B.       Defendants

       18.      Defendant MLCI is a Delaware corporation with its headquarters in Houston,

Texas. Defendant MLCI operates in various locations, including New York. Defendant MLCI is


                                                 7
           Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 8 of 38



an indirectly wholly owned subsidiary of Defendant Bank of America Corporation. Defendant

MLCI employed Defendants Bases and Pacilio during the Class Period.

         19.     Defendant Bank of America Corporation (“BAC”) is a Delaware corporation with

its principal executive offices in North Carolina. Defendant BAC is the ultimate parent of

Defendant MLCI. Defendant BAC was a signatory to the MLCI NPA and agreed to undertake

certain remedial measures related to its control and compliance operations with respect to precious

metals futures trading and its MLCI subsidiary.

         20.     Defendant Morgan Stanley & Co. LLC (“MSC”) is a Delaware limited liability

company with its headquarters in New York. Defendant MSC employed Defendant Pacilio during

the Class Period.

         21.     Defendant Bases is a resident of Connecticut. Defendant Bases was an employee

of Defendant MLCI in its New York offices from at least June 2010 until approximately November

2015. The DOJ indicted Defendant Bases on one count of conspiracy to commit wire fraud and

commodities fraud and one count of commodities fraud – all related to the conduct at issue in this

case.5

         22.     Defendant Pacilio is a resident of Connecticut. Defendant Pacilio was an employee

of Defendant MLCI in its New York offices from at least October 2007 until approximately June

2011. Defendant Pacilio was an employee of Defendant MSC in its New York office from

approximately July 2011 until approximately May 2019. The DOJ indicted Defendant Pacilio on

one count of conspiracy to commit wire fraud and commodities fraud, one count of commodities

fraud, and five counts of spoofing – all related to the conduct at issue in this case.6




5
         See Indictment.
6
         Id.


                                                  8
            Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 9 of 38



       23.      Defendants John Doe Nos. 1-18 are other individuals or entities that participated in

the manipulation and unlawful conduct described herein. These defendants may include other

financial firms or employees, agents, or affiliates of Defendant MLCI, including, but not limited

to, the precious metals trader employed by Defendant MLCI or one of its affiliates (identified in

the Indictment as “Co-Conspirator 1” (or “CC-1”) and in the MLCI NPA as “Trader 1”) and the

U.K. affiliate of Defendant MLCI that employed CC-1/Trader 1.7

                               SUBSTANTIVE ALLEGATIONS

       A.       Background

       24.      Commodity Futures Contract. A commodity futures contract is a standardized

bilateral executory agreement for the purchase and sale of a particular commodity at a specified

price at a specified time in the future. A commodity is the underlying asset upon which a futures

contract is based. The commodity underlying a futures contract can be a physical commodity, e.g.,

corn or silver, or a financial instrument, e.g., Treasury bills, foreign currencies, or the value of a

stock index.

       25.      “Long” and “Short” Futures. Futures contracts represent a commitment to make

(in the case of a short contract) or take (long contracts) “delivery” of the underlying commodity at

a defined point in the future. Precious metals futures contracts are settled through physical

delivery.

       26.      Offset by Trading. Futures market participants almost always “offset” their

futures contracts before the expiration month when delivery or settlement occurs. For example, a

purchaser of one futures contract may liquidate, or cancel or offset, a future obligation to take

delivery of the commodity underlying that contract by selling one equivalent futures contract. This



7
       Indictment ¶1(c); MLCI NPA, Attachment A ¶4.


                                                  9
           Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 10 of 38



sale of one contract offsets or liquidates the earlier purchase of one contract. The difference

between the initial purchase price and the sale price represents the realized profit or loss for the

trader.

          27.   Options Contract. An options contract is an agreement that gives the buyer, or

“option holder,” the right, but not the obligation, to either buy or sell something at a specified price

during a specified time period. The buyer of an option pays an “option premium” to the seller for

the right to buy (call) or sell (put) the underlying commodity (in this case, precious metals futures

contracts).

          28.   Call options confer upon the buyer the right, but not the obligation, to buy the

commodity at the specified price (the “strike” price). Call options confer upon the seller, or “option

writer,” the obligation to sell the commodity at the strike price. The buyer (the “long” or “option

holder”) of one call option wants the value of the underlying commodity to increase so that the

buyer can exercise the option at a price less than the underlying commodity is worth and make a

profit. The seller (who is “short”) of a call option wants to avoid having to sell the underlying

commodity at a price below market value. Therefore, the trader that is short a call option would

prefer the value of the underlying asset decrease.

          29.   Put options confer upon the buyer the right, but not the obligation, to sell the

underlying commodity at the strike price, and they confer upon the seller the obligation to buy the

underlying commodity at the strike price if the option is exercised. The buyer of one put contract,

assuming no offsetting hedges, wants the value of the underlying commodity to decrease so that

the buyer can sell the commodity at above a market price. Conversely, the seller of the put option

wants the price of the underlying asset to stay above the strike price so that the seller of the option

would not be forced to buy the underlying futures at an above-market price.




                                                  10
         Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 11 of 38



        B.      CME, Globex, and Precious Metals Futures Contracts

        30.     Futures contracts are traded on markets designated and regulated by the CFTC. The

CME Group Inc. (“CME Group”) owns and operates, among other such Designated Contract

Markets (“DCMs”), COMEX and NYMEX. At all relevant times, COMEX and NYMEX were

registered DCMs with the CFTC, with self-regulatory responsibilities, and were subject to

regulation by the CFTC. Thus, COMEX and NYMEX are each a “registered entity” pursuant to

§1a(40) of the CEA, 7 U.S.C. §1a(40).

        31.     As DCMs pursuant to §5 of the CEA, 7 U.S.C. §7, COMEX and NYMEX specify

the terms for each of the futures contracts they list, including the underlying commodity, trading

units, tick size,8 price quotation, trading hours, trading months, minimum and maximum price

fluctuation, and margin requirements.

        32.     COMEX and NYMEX allow traders to place orders to buy (“bids”) or sell

(“offers”) precious metals futures contracts, electronically through Globex, an electronic trading

platform. Trading on Globex is conducted electronically using a visible “order book” that displays

quantities of anonymous orders (i.e., offers to sell futures contracts and bids to buy futures

contracts) at various price points, or “levels.”

        33.     COMEX Gold Futures Contracts and COMEX Silver Futures Contract are listed

on the COMEX, subject to the rules and regulations of COMEX, including Chapters 112 and 113

of the COMEX Rulebook, and are traded electronically on the CME’s Globex platform.

        34.     NYMEX Platinum Futures Contracts and NYMEX Palladium Futures Contracts

are listed on the NYMEX, subject to the rules and regulations of NYMEX, including Chapters 105

and 106 of the NYMEX Rulebook, and are traded electronically on the CME’s Globex platform.


8
         The minimum price increment at which a futures contract could trade on COMEX and NYMEX is called a
“tick.” COMEX and NYMEX set the value of a tick for each contract that they list.


                                                    11
         Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 12 of 38



        35.     When an order is matched, i.e., when there exists both a willing buyer and seller

for a specified contract at a given price, a transaction occurs and is referred to as a “fill” (or

“execution”). At any time before the order is filled, the trader can “cancel” the order. However,

if an order is partially filled, only the unfilled portion of the order will be cancelled, and that portion

of the order is pulled from the order book.

        36.     There are different types of orders. A “limit order” allows the buyer, or seller, to

define the maximum purchase price for buying, or minimum sale price for selling, a specified

contract. Any portion of a limit order that can be matched is immediately executed. A limit order

remains on the book until the order is either executed, cancelled, or expires. Limit orders that

remain in the order book, and have not expired or been filled or cancelled, are sometimes referred

to as “resting orders.”

        37.     An “iceberg” or “iceberg order” is a type of order that traders can use when trading

futures contracts on COMEX and NYMEX. In an iceberg order, the total amount of the order is

divided into a certain pre-set quantity and only that quantity is visible to other market participants,

with the remainder of the order not visible to other market participants. Whenever the visible

portion of the order is filled, the same pre-set quantity of the remaining portion automatically

becomes visible; this process repeats until the remainder of the order is either executed or canceled.

        38.     The order book, sometimes referred to as the “ladder,” allows traders to view the

number of orders and the aggregate number of contracts that all traders are actively bidding or

offering at a given price level. Only the total numbers of orders and contracts at various price

levels are visible, not the number of traders or the identities of the traders who placed the orders,

which means that other market participants cannot detect if a trader is placing orders

simultaneously on opposite sides of the market, as Defendants did here. The highest price at which




                                                    12
         Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 13 of 38



someone is willing to buy is referred to as the best-bid level, or first-bid level. The best-ask level,

or first-ask level, is the lowest price at which someone is willing to sell. The bid-ask spread is the

difference between these two prices. An illustrative example of a visible order book is contained

in FIGURE 1.

                                                FIGURE 1.


               Number of   Number of   Number of    Number of
      Price/
               Orders to   Contracts   Orders to    Contracts
      Level
                 Buy         Bid         Sell        Offered            The "Tenth Offer Level."
      106.5                               12            20              The CME's Order Book
                                                                        showed the first ten offer
       106                                10            50
                                                                        levels.
      105.5                               15            25
       105                                8             30
       104                                6             20
                                                                         The "First Offer Level" or
      103.5                               11           100               "First Ask Level" (i.e., the
       103                                8             50               lowest offer in the order
       102                                3             20               book).
      101.5                               5             25
       101                                6             30
                                                                     The "Spread" or "Bid/Ask Spread"
       99         6            50
      98.5        10           20                                     The "First Bid Level" (i.e.,
       98         14          100                                     the highest bid in the order
      97.5        8            25                                     book).
       97         6            25
      96.5        12           30
      95.5        4            50
                                                                      The "Tenth Bid Level." The
       95         7            40
                                                                      CME's Order Book showed
       94         5            20                                     the first ten bid levels.
      94.5        7            15
     TOTAL:       79          375          84           370



       39.     Globex bids and offers are matched according to an algorithm known as “FIFO,”

which stands for first-in, first-out. Under the FIFO order matching method, orders on the same

side of the market (i.e., the buy side or the sell side) and at the same price are filled based on time

priority. Thus, as a general rule, the order that was placed first trades first, irrespective of the

order’s size. Iceberg orders are an exception; for iceberg orders, once the visible quantity is

completely filled, the replenishment quantity goes to the back of the time priority queue.


                                                   13
          Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 14 of 38



         C.    Spoofing

         40.   Spoofing is the act of bidding or offering with the intent, at the time the bid or offer

is placed, to cancel the bid or offer before execution. These orders, the “spoof orders,” create a

false impression of supply or demand that moves futures contract prices in a desired direction vis-

à-vis an order the spoofer intends to execute (the “genuine order”). For example, if a trader wants

to buy futures contracts at a price below the lowest ask price then available in the market, i.e., a

price lower than that at which any market participant would be willing to sell, he/she will place a

genuine order, often in the form of an iceberg order to reduce any upward pricing pressure, at that

below market price and work to spoof prices lower. To do this, the trader will place one or more

large spoof orders – orders the trader never intends to execute – to sell a substantial amount of the

same contract on the opposite side of the market. The spoof orders are made at a price that is at

or above the first-ask level (the lowest-ask price available in the market), meaning that they are

passive orders that will not be immediately filled. These large orders falsely signal that investors

are selling their futures contracts, causing prices to decrease (in response to the apparent increase

in supply), toward the price at which the trader entered the genuine order. The manipulator cancels

the large spoof orders before they get filled, so the trader never enters a transaction at that price

level.

         41.   Figures 2a and 2b below show the order book imbalance and artificial appearance

of supply and demand forces that spoofing causes. Figure 2a is a hypothetical order book. The

best bid is two ticks away from the best offer and, therefore, no executable trades are present. For

the purposes of this example, the order book begins fairly balanced, with roughly even numbers

of contracts being offered and bid. Figure 2b shows how that same order book would appear after

a hypothetical genuine order and series of spoof orders are entered. Specifically, the order book

in Figure 2b shows that an iceberg buy order is placed to buy 50 contracts, but only showing five


                                                 14
         Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 15 of 38



contracts to the market at a time. Then, spoof orders are placed on the opposite side of the market:

one spoof order for 200 contracts is placed at the first-offer level; four spoof orders for a total of

100 contracts are also placed at the first-offer level; and six additional spoof orders for a total of

250 contracts are placed at the second-offer level. Following these spoof orders, the order book

shows a significant imbalance, giving the appearance of far more sellers in the market than buyers,

which signals artificial supply to market participants and leads to artificial, downward price

pressure.

                                            FIGURE 2a.




                                                 15
            Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 16 of 38



                                                       FIGURE 2b.


                                          Order Book After the Spoofing

                  Number of   Number of    Number of        Number of
         Price/
                  Orders to   Contracts    Orders to        Contracts
         Level
                    Buy         Bid          Sell            Offered

         25.050                                   25             185         Six spoof orders to sell a
                                                                             total of 250 contracts are
                                                                             placed at the second offer
         25.045                                   14           100           level.
         25.040                                   28           150
         25.035                                   16           201
         25.030                                   12           144         One spoof order to sell 200
         25.025                                   10           100         contracts is placed at the first offer
         25.020                                   5            112         level.
         25.015                                   10           206
         25.010                              14        20    120 370       An additional four spoof orders to
                                                                           sell a total 100 contracts are placed
         25.005                              15        20    386 686       at the first offer level.

         24.095     18 19      242 247
      24.090          20        314
      24.085          22        163
      24.080          24        264                                       A primary order to buy 50
      24.075          10        102                                       contracts is placed as an iceberg
                                                                          order. Because this is an iceberg
      24.070          12        148
                                                                          order, the market only sees 1 new
      24.065          18        104                                       order for 5 contracts, reducing
      24.060          11         94                                       upward price pressure that might
      24.055          6          85                                       partially counteract the spoof
      24.050          12        227                                       orders.
     TOTAL:          154        1748          160                2254



          42.     The same technique can also be used in reverse to manipulate prices artificially

higher. For example, a trader can place an order to sell futures contracts above the current market

prices and then, by entering and canceling large orders to buy that same futures contract, send an

artificial signal of increased demand to the market that drives futures prices higher towards the

level of their initial sell order.

          43.     In each instance, the trader profits because spoofing allows the trader to buy futures

contracts at below the current market price, or to sell futures contracts at above the current market

price.


                                                            16
         Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 17 of 38



       D.      Defendants Manipulated the Prices of Precious Metals Futures Contracts and
               Options Contracts to Artificial Levels Throughout the Class Period

       44.     In the NPA, Defendant MLCI admitted that during the period from at least 2008

through 2014, precious metals traders employed by MLCI, including Defendants Bases and

Pacilio, engaged in a scheme to deceive other precious metals traders by placing thousands of

spoof orders that they never intended to execute, with the intent to create the false and misleading

impression of increased supply and demand in the market in order to: (a) induce other market

participants to trade at times, prices, and quantities that they would not have absent Defendants’

manipulation of the market; and (b) financially benefit Defendants at the expense of Plaintiffs and

the Class.

       45.     Defendants placed the spoof orders electronically from computers at Defendant

MLCI’s office in New York onto the NYMEX and COMEX. The illegitimate supply and demand

signals conveyed by the spoof orders were thereby disseminated to the market and artificially

moved prevailing market prices in the direction of Defendants’ genuine orders, injuring Plaintiffs

and Class members. Defendants’ own statements during the Class Period confirm that their spoof

orders were designed to – and did – artificially move the prices of precious metals futures

contracts.9

       46.     Defendants’ manipulation of the markets for precious metals futures contracts

caused prices to be artificial throughout the Class Period. The Indictment of Defendants Bases

and Pacilio and the MLCI NPA provided just a handful of examples of the thousands of spoof

orders that Defendants Bases and Pacilio placed during the Class Period, which are outlined below:




9
       Indictment ¶15.


                                                17
         Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 18 of 38



                1.      November 16, 2010

        47.     On or about November 16, 2010, Defendant Pacilio, in the course of his

employment with Defendant MLCI, placed six spoof orders to buy a total of approximately 250

COMEX Silver Futures contracts sending false supply and demand signals to the market in order

to fill his genuine order on the opposite side of the market at an artificial price. Defendant Pacilio

cancelled the spoof orders without any of them being filled. While engaged in the market

manipulation described above, Defendant Pacilio confirmed in an electronic chat with other traders

that he was engaging in spoofing, stating that ‘“the algos are really geared up in here. if you spoof

this it really moves.’”10

                2.      February 4, 2011

        48.     On February 4, 2011, Defendant Bases placed a primary order, as an iceberg order,

to buy 50 COMEX Gold Futures contracts (showing only one lot to the market at a time) at a price

of $1,348.60. Defendant Pacilio then placed one spoof order to sell 500 COMEX Gold Futures

contracts at a price of $1,348.70 and two spoof orders to sell 25 COMEX Gold Futures contracts,

sending false supply and demand signals to the market in order to fill Defendant Bases’s genuine

order on the opposite side of the market at an artificial price. Ultimately, Defendant Bases’s

genuine order was filled in its entirety and Defendant Pacilio canceled the spoof orders without

any of them being filled.

        49.     On this same date, February 4, 2011, Plaintiff Gamma sold COMEX Gold Futures

contracts. As a result of Defendants’ spoofing, Plaintiff Gamma was deprived of the ability to

transact in a lawful market that was free of manipulation. Defendants’ spoofing caused Plaintiff

Gamma and the Class to receive less to sell precious metals futures contracts. These artificial



10
        MLCI NPA, Attachment A ¶¶29-30.


                                                 18
         Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 19 of 38



prices caused Plaintiff Gamma to earn less profits or suffer greater losses in its trading of precious

metals futures contracts during the Class Period.

                3.      February 11, 2011

        50.     On February 11, 2011, Defendant Pacilio, in the course of his employment with

Defendant MLCI, manipulated the market for COMEX Silver Futures by placing three spoof

orders to sell approximately 550 silver futures contracts at a price of $29.975, sending false supply

and demand signals to the market in order to fill his or his colleague’s genuine order on the opposite

side of the market at an artificial price. Defendant Pacilio then canceled the spoof orders without

any of them being filled. Again, Defendant Pacilio confirmed that he had been spoofing in an

electronic chat with other traders:

                [Defendant] Pacilio:        that was me pushing it

                [Defendant] Pacilio:        dont do it yourself. i will help you

                [Defendant] Pacilio:        dont spoof it

                [Defendant] Pacilio:        what did you get 70 lots there?

                Trader 1:                   Ok

                Trader 1:                   Yep11

        51.     On this same date, February 11, 2011, Plaintiff Patterson traded COMEX Silver

Futures contracts. As a result of Defendants’ spoofing, Plaintiff Patterson was deprived of the

ability to transact in a lawful market that was free of manipulation. Defendants’ spoofing caused

Plaintiff Patterson and the Class to receive less to buy precious metals futures contracts. These

artificial prices caused Plaintiff Patterson to earn less profits or suffer greater losses in his trading

of precious metals futures contracts during the Class Period.




11
        MLCI NPA, Attachment A ¶¶ 31-32.


                                                    19
           Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 20 of 38



                4.     March 29, 2011

          52.   On March 29, 2011, Defendant Pacilio, in the course of his employment with

Defendant MLCI, manipulated the market for COMEX Gold Futures by placing three spoof orders

to sell a total of 375 gold futures contracts at a price of $1,420.00, sending false supply and demand

signals to the market, in order to fill his genuine order on the opposite side of the market at an

artificial price. Defendant Pacilio canceled the spoof orders without any of them being filled.

                5.     June 10, 2011

          53.   On June 10, 2011, Defendant Bases, in the course of his employment with

Defendant MLCI, manipulated the market for COMEX Gold Futures by placing four spoof orders

to sell approximately 40 gold futures contracts at a price of $1,535.40 and five additional spoof

orders to sell approximately 50 gold futures contracts at a price of $1,535.30, sending false supply

and demand signals to the market in order to fill his genuine order on the opposite side of the

market at an artificial price. Defendant Bases canceled the spoof orders without any of them being

filled.

          54.   On this same date, June 10, 2011, Plaintiff RCA sold COMEX Gold Futures

contracts and options. As a result of Defendants’ spoofing, Plaintiff RCA was deprived of the

ability to transact in a lawful market that was free of manipulation. Defendants’ spoofing caused

Plaintiff RCA and the Class to receive less to sell precious metals futures contracts. These artificial

prices caused Plaintiff RCA to earn less profits or suffer greater losses in its trading of precious

metals futures contracts during the Class Period.

          55.   On this same date, June 10, 2011, Plaintiff Teel sold COMEX Gold Futures

contracts. As a result of Defendants’ spoofing, Plaintiff Teel was deprived of the ability to transact

in a lawful market that was free of manipulation. Defendants’ spoofing caused Plaintiff Teel and

the Class to receive less to sell precious metals futures contracts. These artificial prices caused


                                                  20
         Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 21 of 38



Plaintiff Teel to earn less profits or suffer greater losses in his trading of precious metals futures

contracts during the Class Period.

               6.      November 14, 2011

       56.     On or about November 14, 2011, when Defendant Bases, in the course of his

employment with Defendant MLCI, manipulated the market for COMEX Gold Futures. First,

Defendant Bases placed a genuine order, as an iceberg order, to buy 50 gold futures contracts (only

showing one lot to the market at a time). Defendant Bases then placed nine spoof orders to sell a

total of 90 gold futures contracts at prices of $1,780.60 and $1,780.70, sending false supply and

demand signals to the market in order to fill his genuine order on the opposite side of the market

at an artificial price. Defendant Bases had his entire genuine order filled and canceled the spoof

orders before any of them were filled.

               7.      February 9, 2012

       57.     On February 9, 2012, Defendant Bases, in the course of his employment with

Defendant MLCI, manipulated the market for COMEX Gold Futures by placing three spoof orders

to buy approximately 30 gold futures contracts at a price of $1,747.30, sending false supply and

demand signals to the market in order to fill his colleague’s genuine order, which was resting on

the opposite side of the market, at an artificial price. Defendant Bases canceled the spoof orders

without any of them being filled.

       58.     On this same date, February 9, 2012, Plaintiff Gamma purchased and sold dozens

of COMEX Gold Futures contracts and options on gold futures contracts.                As a result of

Defendants’ spoofing, Plaintiff Gamma was deprived of the ability to transact in a lawful market

that was free of manipulation. Defendants’ spoofing caused Plaintiff Gamma and the Class to pay

more to purchase, or receive less to sell, precious metals futures contracts. These artificial prices




                                                 21
           Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 22 of 38



caused Plaintiff Gamma to earn less profits or suffer greater losses in its trading of precious metals

futures contracts during the Class Period.

          59.   Also, on this same date, February 9, 2012, Plaintiff Patterson bought and sold

COMEX Gold futures contracts. As a result of Defendants’ spoofing, Plaintiff Patterson was

deprived of the ability to transact in a lawful market that was free of manipulation. Defendants’

spoofing caused Plaintiff Patterson and the Class to pay more to purchase, or receive less to sell,

precious metals futures contracts. These artificial prices caused Plaintiff Patterson to earn less

profits or suffer greater losses in his trading of precious metals futures contracts during the Class

Period.

                8.      July 26, 2012

          60.   On July 26, 2012, Defendant Bases, in the course of his employment with

Defendant MLCI, manipulated the market for COMEX Gold Futures by placing five spoof orders

to sell approximately 50 gold futures contracts at a price of $1,616.80, sending false supply and

demand signals to the market in order to fill his genuine order, which was resting on the opposite

side of the market, at an artificial price. Defendant Bases canceled the spoof orders without any

of them being filled.

                9.      January 10, 2014

          61.   On January 10, 2014, Defendant Bases, in the course of his employment with

Defendant MLCI, manipulated the market for COMEX Gold Futures by placing four spoof orders

to buy approximately 40 gold futures contracts at a price of $1,245.10, sending false supply and

demand signals to the market in order to fill his genuine order on the opposite side of the market

at an artificial price. Defendant Bases canceled the spoof orders without any of them being filled.

          62.   On this same date, January 10, 2014, Plaintiff Gamma purchased and sold COMEX

Gold Futures contracts and options on gold futures contracts. As a result of Defendants’ spoofing,


                                                 22
         Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 23 of 38



Plaintiff Gamma was deprived of the ability to transact in a lawful market that was free of

manipulation. Defendants’ spoofing caused Plaintiff Gamma and the Class to pay more to

purchase, or receive less to sell, precious metals futures contracts. These artificial prices caused

Plaintiff Gamma to earn less profits or suffer greater losses in its trading of precious metals futures

contracts during the Class Period.

       63.     Also, on this same date, January 10, 2014, Plaintiff Vega purchased COMEX Gold

Futures contracts and options on gold futures contracts. As a result of Defendants’ spoofing,

Plaintiff Vega was deprived of the ability to transact in a lawful market that was free of

manipulation. Defendants’ spoofing caused Plaintiff Vega and the Class to pay more to purchase,

or receive less to sell, precious metals futures contracts. These artificial prices caused Plaintiff

Vega to earn less profits or suffer greater losses in its trading of precious metals futures contracts

during the Class Period.

       64.     Additionally, on this same date, January 10, 2014, Plaintiff Morris Jeremias

purchased and sold COMEX Gold Futures contracts. As a result of Defendants’ spoofing, Plaintiff

Morris Jeremias was deprived of the ability to transact in a lawful market that was free of

manipulation. Defendants’ spoofing caused Plaintiff Morris Jeremias and the Class to pay more

to purchase, or receive less to sell, precious metals futures contracts. These artificial prices caused

Plaintiff Morris Jeremias to earn less profits or suffer greater losses in his trading of precious

metals futures contracts during the Class Period.

               10.     January 24, 2014

       65.     On January 24, 2014, Defendant Pacilio, in the course of his employment with

Defendant MSC, manipulated the market for COMEX Gold Futures by placing spoof orders to

buy approximately 50 gold futures contracts at a price of $1,268.00. Defendant Pacilio placed the




                                                  23
           Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 24 of 38



spoof orders, even though he did not intend for the orders to be executed when he placed them, in

order to convey false supply and demand signals to the market.

          66.   On this same date, January 24, 2014, Plaintiff Gamma purchased and sold dozens

of COMEX Gold Futures contracts. As a result of Defendants’ spoofing, Plaintiff Gamma was

deprived of the ability to transact in a lawful market that was free of manipulation. Defendants’

spoofing caused Plaintiff Gamma and the Class to pay more to purchase, or receive less to sell,

precious metals futures contracts. These artificial prices caused Plaintiff Gamma to earn less

profits or suffer greater losses in its trading of precious metals futures contracts during the Class

Period.

          67.   Also, on this same date, January 24, 2014, Plaintiff Alishaev bought and sold

COMEX Gold futures contracts. As a result of Defendants’ spoofing, Plaintiff Alishaev was

deprived of the ability to transact in a lawful market that was free of manipulation. Defendants’

spoofing caused Plaintiff Alishaev and the Class to pay more to purchase, or receive less to sell,

precious metals futures contracts. These artificial prices caused Plaintiff Alishaev to earn less

profits or suffer greater losses in his trading of precious metals futures contracts during the Class

Period.

          68.   Additionally, on this same date, January 24, 2014, Plaintiff Abraham Jeremias

bought and sold COMEX Gold futures contracts and suffered a net loss because he transacted at

artificial prices caused by Defendant Pacilio’s spoofing. As a result of Defendants’ spoofing,

Plaintiff Morris Jeremias was deprived of the ability to transact in a lawful market that was free of

manipulation. Defendants’ spoofing caused Plaintiff Morris Jeremias and the Class to pay more

to purchase, or receive less to sell, precious metals futures contracts. These artificial prices caused




                                                  24
         Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 25 of 38



Plaintiff Morris Jeremias to earn less profits or suffer greater losses in his trading of precious

metals futures contracts during the Class Period.

               11.     February 18, 2014

       69.     On February 18, 2014, Defendant Pacilio, in the course of his employment with

Defendant MSC, manipulated the market for COMEX Gold Futures by placing spoof orders to

buy approximately 100 gold futures contracts at a price of $1,322.20. Defendant Pacilio placed

the spoof orders, even though he did not intend for the orders to be executed when he placed them,

in order to convey false supply and demand signals to the market.

       70.     On this same date, February 18, 2014, Plaintiff Gamma purchased and sold

COMEX Gold Futures contracts and options on gold futures contracts. As a result of Defendants’

spoofing, Plaintiff Gamma was deprived of the ability to transact in a lawful market that was free

of manipulation. Defendants’ spoofing caused Plaintiff Gamma and the Class to pay more to

purchase, or receive less to sell, precious metals futures contracts. These artificial prices caused

Plaintiff Gamma to earn less profits or suffer greater losses in its trading of precious metals futures

contracts during the Class Period.

       71.     Also, on this same date, February 18, 2014, Plaintiff Vega purchased and sold

COMEX Gold Futures contracts and options on gold futures contracts. As a result of Defendants’

spoofing, Plaintiff Vega was deprived of the ability to transact in a lawful market that was free of

manipulation. Defendants’ spoofing caused Plaintiff Vega and the Class to pay more to purchase,

or receive less to sell, precious metals futures contracts. These artificial prices caused Plaintiff

Vega to earn less profits or suffer greater losses in its trading of precious metals futures contracts

during the Class Period.

       72.     Additionally, on this same date, February 18, 2014, Plaintiff Alishaev bought and

sold COMEX Gold futures contracts. As a result of Defendants’ spoofing, Plaintiff Alishaev was


                                                  25
           Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 26 of 38



deprived of the ability to transact in a lawful market that was free of manipulation. Defendants’

spoofing caused Plaintiff Alishaev and the Class to pay more to purchase, or receive less to sell,

precious metals futures contracts. These artificial prices caused Plaintiff Alishaev to earn less

profits or suffer greater losses in his trading of precious metals futures contracts during the Class

Period.

          73.   On this same date, February 18, 2014, Plaintiff Morris Jeremias also bought and

sold COMEX Gold futures contracts. As a result of Defendants’ spoofing, Plaintiff Morris

Jeremias was deprived of the ability to transact in a lawful market that was free of manipulation.

Defendants’ spoofing caused Plaintiff Morris Jeremias and the Class to pay more to purchase, or

receive less to sell, precious metals futures contracts. These artificial prices caused Plaintiff Morris

Jeremias to earn less profits or suffer greater losses in his trading of precious metals futures

contracts during the Class Period.

          74.   Also, on this same date, February 18, 2014, Plaintiff Abraham Jeremias bought and

sold COMEX Gold futures contracts. As a result of Defendants’ spoofing, Plaintiff Abraham

Jeremias was deprived of the ability to transact in a lawful market that was free of manipulation.

Defendants’ spoofing caused Plaintiff Abraham Jeremias and the Class to pay more to purchase,

or receive less to sell, precious metals futures contracts. These artificial prices caused Plaintiff

Abraham Jeremias to earn less profits or suffer greater losses in his trading of precious metals

futures contracts during the Class Period.

                12.     February 28, 2014

          75.   On February 28, 2014, Defendant Pacilio, in the course of his employment with

Defendant MSC, manipulated the market for NYMEX Platinum Futures by placing spoof orders

to buy approximately 200 platinum futures contracts at a price of $1,453.20. Defendant Pacilio




                                                  26
         Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 27 of 38



placed the spoof orders, even though he did not intend for the orders to be executed when he placed

them, in order to convey false supply and demand signals to the market.

       76.     On this same date, February 28, 2014, Plaintiff Gamma purchased and sold options

on NYMEX Platinum Futures contracts. As a result of Defendants’ spoofing, Plaintiff Gamma

was deprived of the ability to transact in a lawful market that was free of manipulation.

Defendants’ spoofing caused Plaintiff Gamma and the Class to pay more to purchase, or receive

less to sell, options on precious metals futures contracts. These artificial prices caused Plaintiff

Gamma to earn less profits or suffer greater losses in its trading of options on precious metals

futures contracts during the Class Period.

               13.     April 17, 2014

       77.     On April 17, 2014, Defendant Pacilio, in the course of his employment with

Defendant MSC, manipulated the market for COMEX Silver Futures by placing spoof orders to

sell approximately 100 silver futures contracts at a price of $19.635. Defendant Pacilio placed the

spoof orders, even though he did not intend for the orders to be executed when he placed them, in

order to convey false supply and demand signals to the market.

       78.     On this same date, April 17, 2014, Plaintiff Gamma purchased and sold COMEX

Silver Futures contracts and options on gold futures contracts. As a result of Defendants’ spoofing,

Plaintiff Gamma was deprived of the ability to transact in a lawful market that was free of

manipulation. Defendants’ spoofing caused Plaintiff Gamma and the Class to pay more to

purchase, or receive less to sell, precious metals futures contracts. These artificial prices caused

Plaintiff Gamma to earn less profits or suffer greater losses in its trading of precious metals futures

contracts during the Class Period.

       79.     Also, on this same date, April 17, 2014, Plaintiff Alishaev bought and sold COMEX

Silver futures contracts. As a result of Defendants’ spoofing, Plaintiff Alishaev was deprived of


                                                  27
         Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 28 of 38



the ability to transact in a lawful market that was free of manipulation. Defendants’ spoofing

caused Plaintiff Alishaev and the Class to pay more to purchase, or receive less to sell, precious

metals futures contracts. These artificial prices caused Plaintiff Alishaev to earn less profits or

suffer greater losses in his trading of precious metals futures contracts during the Class Period.

               14.     October 6, 2014

       80.     On October 6, 2014, Defendant Pacilio, in the course of his employment with

Defendant MSC, manipulated the market for NYMEX Platinum Futures by placing spoof orders

to buy approximately 100 platinum futures contracts at a price of $1,244.00. Defendant Pacilio

placed the spoof orders, even though he did not intend for the orders to be executed when he placed

them, in order to convey false supply and demand signals to the market.

       81.     Defendants placed additional spoof orders during the Class Period, including, but

not limited to, those in the table below, which were intended to facilitate the execution of primary

orders by themselves or others. In each instance, the spoof orders were canceled within seconds

without getting any fills:

      Date           Total Order Size      Total Contract Size        Precious Metal Affected
   7/26/2010                 22                       220                        Gold
    8/9/2010                 1                        205                     Platinum
   8/27/2010                 19                       190                        Gold
    9/3/2010                 1                        225                        Gold
   9/22/2010                 1                        200                        Gold
   9/24/2010                 5                        50                         Gold
   11/4/2010                 1                        500                        Gold
  11/16/2010                 6                        250                       Silver
  12/28/2010                 18                       180                        Gold
    1/4/2011                 3                        230                       Silver




                                                 28
          Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 29 of 38




       Date           Total Order Size           Total Contract Size           Precious Metal Affected
     1/5/2011                  11                           110                            Silver
     2/11/2011                  3                           550                            Silver
     4/27/2011                  5                           50                             Gold
     8/17/2011                  5                           50                             Gold
     9/7/2011                  18                           180                            Gold
     3/25/2011                  5                           50                             Gold

        82.      Through their manipulative conduct, Defendants unlawfully increased their profits

at the expense of Plaintiffs and the Class. As a result of Defendants’ sophisticated manipulative

strategy, innocent market participants – such as Plaintiffs – who traded NYMEX and COMEX

precious metals futures and options contracts, traded at artificial prices throughout the Class Period

caused by Defendants manipulation.

                                    CLASS ACTION ALLEGATIONS

        83.      Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of themselves and as representatives of the following Class:

        All persons and entities that purchased or sold any NYMEX Platinum Futures
        contract, NYMEX Palladium Futures contract, COMEX Silver Futures contract,
        COMEX Gold Futures contract, or any option on those futures contracts, during the
        period of at least January 1, 2007 through at least December 31, 2014.12

        84.      Excluded from the Class are Defendants, their officers and directors, management,

employees, subsidiaries, or affiliates. Also excluded from the Class is the Judge presiding over

this action, his or her law clerks, spouse, any other person within the third degree of relationship

living in the Judge’s household, the spouse of such person, and the U.S. government.




12
        Plaintiffs have defined the Class based on currently available information and hereby reserve the right to
amend the definition of the Class, including, without limitation, the Class Period.


                                                       29
         Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 30 of 38



       85.     The Class is so numerous that joinder of the individual members of the proposed

Class is impracticable. While the exact number of Class members is unknown to Plaintiffs at this

time, Plaintiffs are informed and believe that at least hundreds, if not thousands, of geographically

dispersed Class members transacted in NYMEX Platinum Futures contracts, NYMEX Palladium

Futures contracts, COMEX Silver Futures contracts, COMEX Gold Futures contracts, or options

on those futures contracts throughout the Class Period.

       86.     Plaintiffs’ claims are typical of the claims of the other members of the Class.

Plaintiffs and the members of the Class sustained damages arising out of Defendants’ common

course of conduct in the violations of law, as complained of herein. The injuries and damages of

each member of the Class were directly caused by Defendants’ wrongful conduct in violation of

the laws, as alleged herein.

       87.     Plaintiffs will fairly and adequately protect the interests of the members of the

Class. Plaintiffs are adequate representatives of the Class and have no interests that are adverse to

the interests of absent Class members. Plaintiffs have retained counsel competent and experienced

in class action litigation, including commodity futures manipulation class action litigation.

       88.     Common questions of law or fact exist, as to Plaintiffs and all Class members, and

these common questions predominate over any questions affecting only individual members of the

Class. These predominant questions of law and/or fact common to the Class include, without

limitation:

               (a)     whether Defendants’ manipulated the price of NYMEX Platinum Futures

       contract(s), NYMEX Palladium Futures contract(s), COMEX Silver Futures contract(s),

       COMEX Gold Futures contract(s), or the price of options on those futures contracts in

       violation of the CEA;




                                                 30
        Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 31 of 38



                (b)     whether Defendants’ manipulated the price of NYMEX Platinum Futures

       contract(s), NYMEX Palladium Futures contract(s), COMEX Silver Futures contract(s),

       COMEX Gold Futures contract(s), or the price of options on those futures contracts to be

       artificial;

                (c)     whether such manipulation caused a cognizable injury under the CEA;

                (d)     whether Defendants’ unlawful conduct caused actual damages to Plaintiffs

       and the Class;

                (e)     whether Defendants were unjustly enriched at the expense of Plaintiffs and

       members of the Class;

                (f)     the operative time period and extent of Defendants’ unlawful conduct; and

                (g)     the appropriate nature and measure of Class-wide relief.

       89.      A class action is superior to other methods for the fair and efficient adjudication of

this controversy because joinder of all Class members is impracticable. Treatment as a class action

will permit a large number of similarly situated persons to adjudicate their common claims in a

single forum simultaneously, efficiently, and without the duplication of effort and expense that

numerous individual actions would engender. Class treatment will also permit the adjudication of

claims by many Class members who could not afford to individually litigate claims such as those

asserted in this Complaint. The cost to the court system of adjudication of such individualized

litigation would be substantial. The prosecution of separate actions by individual members of the

Class would create a risk of inconsistent or varying adjudications, establishing incompatible

standards of conduct for the Defendants.

       90.      Plaintiffs are unaware of any difficulties that are likely to be encountered in the

management of this action that would preclude its maintenance as a class action.




                                                 31
           Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 32 of 38



                EQUITABLE TOLLING AND FRAUDULENT CONCEALMENT

          91.    The applicable statutes of limitations relating to the claims for relief alleged herein

were tolled because of fraudulent concealment involving both active acts of concealment by

Defendants and inherently self-concealing conduct.

          92.    By its very nature, the unlawful activity alleged herein was self-concealing.

Defendants engaged in secret and surreptitious activities to submit and cancel trade orders in order

to manipulate the prices of NYMEX and COMEX precious metals futures contracts to artificial

levels.

          93.    Defendants concealed their manipulative acts by, inter alia, placing orders

electronically with the intent to buy or sell NYMEX and COMEX precious metals futures contracts

at a certain price, even though they secretly had no intent of transacting at that level. At no point

did Defendants disclose that they placed these orders to manipulate the prices of NYMEX and

COMEX precious metals futures contracts. Because of such fraudulent concealment, and the fact

that Defendants’ manipulation is inherently self-concealing, Plaintiffs and the members of the

Class could not have discovered the existence of Defendants’ manipulation any earlier than the

date of the public disclosures thereof.

          94.    Additionally, Defendants MLCI and MSC have made repeated public statements

that they maintain established procedures that ensure compliance with all applicable laws and

regulations.

          95.    As a result, Plaintiffs and the Class had no knowledge of, and could not have had

knowledge of, Defendants’ unlawful and self-concealing manipulative acts and could not have

discovered the same by the exercise of reasonable diligence before January 29, 2018, when

criminal complaints against Defendants Bases and Pacilio were unsealed.




                                                   32
         Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 33 of 38



        96.     Upon the public release of such information on June 25, 2019, Plaintiffs quickly

engaged legal counsel and investigated the misconduct reported to determine whether they were

affected during the relevant period and whether they had a legal claim for which to seek redress.

        97.     As a result of the concealment of Defendants’ unlawful conduct, and the self-

concealing nature of Defendants’ manipulative acts, Plaintiffs assert the tolling of the applicable

statute of limitations affecting the rights of the causes of action asserted by Plaintiffs.

        98.     Defendants are equitably estopped from asserting that any otherwise applicable

limitations period has run.

                              FIRST CLAIM FOR RELIEF
               For Manipulation in Violation of the Commodity Exchange Act
                                    7 U.S.C. §§1, et seq.
                               (As Against All Defendants)

        99.     Plaintiffs re-allege and incorporate the preceding allegations of this Complaint with

the same force and effect as if fully restated herein.

        100.    Defendants through their acts alleged herein, from at least January 1, 2008 through

at least December 31, 2014, specifically intended to, and did, cause unlawful and artificial prices

of NYMEX Platinum Futures contracts, NYMEX Palladium Futures contracts, COMEX Silver

Futures contracts, COMEX Gold Futures contracts, and options on those futures contracts in

violation of the CEA, 7 U.S.C. §§1, et seq., through their use of fictitious buy and sell orders and

other manipulative conduct.

        101.    Defendants manipulated the price of a commodity in interstate commerce, or for

future delivery on or subject to the rules of any registered entity, in violation of the CEA.

        102.    During the Class Period, the prices of NYMEX Platinum Futures contracts,

NYMEX Palladium Futures contracts, COMEX Silver Futures contracts, COMEX Gold Futures

contracts, and options on those futures contracts did not result from the legitimate market



                                                  33
         Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 34 of 38



information and the forces of supply and demand. Instead, the prices of NYMEX Platinum Futures

contracts, NYMEX Palladium Futures contracts, COMEX Silver Futures contracts, COMEX Gold

Futures contracts, and options on those futures contracts were artificially inflated, or deflated, by

Defendants’ spoofing and other manipulative trading activities.

       103.    Throughout the Class Period, Defendants entered large orders to buy or sell without

the intention of having those orders filled and specifically intending to cancel those orders prior to

execution. Defendants did this with the intent to inject illegitimate information about supply and

demand into the market place and to artificially move prices up or down to suit Defendants’ own

trades and positions. As a result of these artificial prices, Plaintiffs and the Class suffered losses

on their trades in NYMEX Platinum Futures contracts, NYMEX Palladium Futures contracts,

COMEX Silver Futures contracts, COMEX Gold Futures contracts, and options on those futures

contracts.

       104.    Through their use of spoofing and other manipulative techniques, Defendants

manipulated the prices of NYMEX Platinum Futures contracts, NYMEX Palladium Futures

contracts, COMEX Silver Futures contracts, COMEX Gold Futures contracts, and options on those

futures contracts throughout the Class Period and thereby caused damages to Plaintiffs and Class

members who purchased or sold such instruments at the artificially inflated or deflated prices.

       105.    At all times and in all circumstances previously alleged herein, Defendants had the

ability to cause, and did cause, artificial prices of NYMEX Platinum Futures contracts, NYMEX

Palladium Futures contracts, COMEX Silver Futures contracts, COMEX Gold Futures contracts,

and options on those futures contracts. Defendants, either directly and/or through their employees

and/or affiliates, were active in the markets for NYMEX Platinum Futures contracts, NYMEX

Palladium Futures contracts, COMEX Silver Futures contracts, COMEX Gold Futures contracts,




                                                 34
         Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 35 of 38



and options on those futures contracts and were aware of the effects of spoofing and other

manipulative conduct on those markets.

       106.     By their intentional misconduct, Defendants each violated §§6(c), 6(d), 9(a), and

22(a) of the CEA, 7 U.S.C. §§9, 13b, 13(a), and 25(a), throughout the Class Period.

       107.     As a result of Defendants’ unlawful conduct, Plaintiffs and members of the Class

have suffered damages and injury-in-fact due to the artificial prices for NYMEX Platinum Futures

contracts, NYMEX Palladium Futures contracts, COMEX Silver Futures contracts, COMEX Gold

Futures contracts, and options on those futures contracts to which Plaintiffs and the Class would

not have been subject, but for the unlawful conduct of the Defendants, as alleged herein.

       108.     Plaintiffs and members of the Class are each entitled to actual damages sustained

in NYMEX Platinum Futures contracts, NYMEX Palladium Futures contracts, COMEX Silver

Futures contracts, COMEX Gold Futures contracts, and options on those futures contracts for the

violations of the CEA alleged herein.

                              SECOND CLAIM FOR RELIEF
              For Employing a Manipulative and Deceptive Device in Violation of
                               The Commodity Exchange Act
                        7 U.S.C. §§1, et seq. and Regulation 180.1(a)
                                (As Against All Defendants)

       109.     Plaintiffs re-allege and incorporate the preceding allegations of this Complaint with

the same force and effect as if fully restated herein.

       110.     Defendants’ unlawful conduct, as described herein, including the use of

systematically submitting and cancelling spoof orders and engaging in other manipulative conduct

in order to artificially move prices for NYMEX Platinum Futures contracts, NYMEX Palladium

Futures contracts, COMEX Silver Futures contracts, COMEX Gold Futures contracts, and options

on those futures contracts constitutes the employment of a manipulative and deceptive device.




                                                  35
         Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 36 of 38



       111.       As alleged herein, Defendants acted intentionally – and, even if they are found to

not have acted intentionally, then at least acted recklessly – in employing the manipulative and

deceptive device to procure ill-gotten trading profits at the expense of Plaintiffs and the Class.

       112.       By their intentional misconduct, Defendants each violated §§6(c) and 22(a) of the

CEA, 7 U.S.C. §§9 and 25(a), throughout the Class Period.

       113.       As a result of Defendants’ unlawful conduct, Plaintiffs and members of the Class

have suffered damages and injury-in-fact due to artificial prices for NYMEX Platinum Futures

contracts, NYMEX Palladium Futures contracts, COMEX Silver Futures contracts, COMEX Gold

Futures contracts, and options on those futures contracts to which Plaintiffs and the Class would

not have been subject, but for the unlawful conduct of the Defendants, as alleged herein.

       114.       Plaintiffs and members of the Class are each entitled to damages for the violations

of the CEA alleged herein.

                              THIRD CLAIM FOR RELIEF
        For Principal-Agent Liability for Violation of The Commodity Exchange Act
                                    7 U.S.C. §§1, et seq.
                               (As Against All Defendants)

       115.       Plaintiffs re-allege and incorporate the preceding allegations of this Complaint with

the same force and effect as if fully restated herein.

       116.       Each Defendant is liable under §2(a)(1) of the CEA, 7 U.S.C. §2(a)(1), for the

manipulative acts of their agents, representatives, and/or other persons acting for them in the scope

of their employment.

       117.       Plaintiffs and members of the Class are each entitled to damages for the violation

alleged herein.




                                                   36
           Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 37 of 38



                                FOURTH CLAIM FOR RELIEF
                                      Unjust Enrichment
                                  (As Against All Defendants)

        118.    Plaintiffs re-allege and incorporate the preceding allegations of this Complaint with

the same force and effect as if fully restated herein.

        119.    Defendants financially benefited from their unlawful acts. As alleged herein,

Defendants submitted spoof orders electronically and employed other manipulative techniques to

manipulate the prices of NYMEX Platinum Futures contracts, NYMEX Palladium Futures

contracts, COMEX Silver Futures contracts, COMEX Gold Futures contracts, and options on those

futures contracts in an artificial direction. Defendants intended to, and did, artificially alter prices

in a direction that benefitted their trades and positions at the expense of Plaintiffs and the Class.

        120.    These unlawful acts caused Plaintiffs and other members of the Class to suffer

injury, lose money, and transact at artificial prices for NYMEX Platinum Futures contracts,

NYMEX Palladium Futures contracts, COMEX Silver Futures contracts, COMEX Gold Futures

contracts, and options on those futures contracts.

        121.    As a result of the foregoing, it is unjust and inequitable for Defendants to have

enriched themselves in this manner at the expense of Plaintiffs and members of the Class, and the

circumstances are such that equity and good conscience require Defendants to make restitution.

        122.    Each Defendant should pay restitution for its own unjust enrichment to Plaintiffs

and members of the Class.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that the Court grant the requested relief as

follows:




                                                  37
            Case 1:19-cv-06002-LJL Document 51 Filed 03/09/20 Page 38 of 38



           A.     For an Order certifying this lawsuit as a class action pursuant to Fed. R. Civ. P.

23(a) and (b)(3), designating Plaintiffs as the Class Representatives and appointing their counsel

as Class Counsel;

           B.     For a judgment awarding Plaintiffs and the Class damages against Defendants for

their violations of the CEA, together with prejudgment interest, at the maximum rate allowable by

law;

           C.     For a judgment awarding Plaintiffs and the Class restitution of any and all sums of

Defendants’ unjust enrichment;

           D.     For an award to Plaintiffs and the Class of their costs of suit, including reasonable

attorneys’ and experts’ fees and expenses; and

           E.     For such other relief as the Court deems just and proper.

                                     JURY TRIAL DEMANDED

           Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs hereby demand a trial by jury for all issues so

triable.

Dated: March 9, 2020

LOWEY DANNENBERG, P.C.                              SCOTT+SCOTT ATTORNEYS AT LAW LLP

Vincent Briganti                                     /s/ Deborah Clark-Weintraub
Christian P. Levis                                  Deborah Clark-Weintraub
Raymond P. Girnys                                   Max R. Schwartz
Johnathan Seredynski                                Thomas L. Laughlin, IV
Amir Alimehri                                       Jeffrey P. Jacobson
44 South Broadway, Suite 1100                       The Helmsley Building
White Plains, NY 10601                              230 Park Avenue, 17th Floor
Telephone: (914) 997-0500                           New York, NY 10169
Facsimile: (914) 997-0035                           Telephone: (212) 223-6444
Email: vbriganti@lowey.com                          Facsimile: (212) 223-6334
        clevis@lowey.com                            Email: dweintraub@scott-scott.com
        rgirnys@lowey.com                                   mschwartz@scott-scott.com
        jseredynski@lowey.com                               tlaughlin@scott-scott.com
        aalimehri@lowey.com                                 jjacobson@scott-scott.com

                                                    Interim Co-Lead Counsel for Plaintiffs and the Class


                                                    38
